Citation Nr: 1000717	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-33 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The appellant served on active duty from February 2004 to 
September 2006.  [The Board notes in passing that the 
appellant also had a period of active duty from October 1978 
to January 1979 which is not pertinent to the instant case.]  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2007 administrative decision of the RO.  

The appellant testified by videoconference before the 
undersigned Veterans Law Judge in October 2009.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

Under VA laws and regulations, and for benefits purposes, a 
"veteran" is a person discharged or released from active 
service under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  VA benefits are not 
payable unless the period of service upon which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. § 3.12(a).  

A discharge or release for certain offenses, including 
willful and persistent misconduct, is considered to have been 
under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  An 
exception is provided under that regulation if the discharge 
was because of a minor offense and service was otherwise 
honest, faithful and meritorious.  Additionally, a discharge 
under dishonorable conditions will not constitute a bar to 
benefits if the individual was insane at the time of the 
offense that caused the discharge.  38 U.S.C.A. § 5303(b); 38 
C.F.R. § 3.12(b).  

VA regulations provide that an "insane" person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354.  

In the instant case, the appellant's military service from 
February 2004 to September 2006 included a period of AWOL 
from June 7, 2005 to August 18, 2006, and he received a 
discharge under other than honorable conditions due to such.  

While the appellant has not explicitly raised the contention 
that he was insane at the time of the offense that caused his 
discharge, the Board finds that the record raises this 
question and must be further explored.  

The appellant claims he served for a year as a military 
policeman in Iraq prior to going AWOL, despite documents 
which indicate he did not serve overseas.  

Additionally, during the appellant's period of AWOL, he 
sought treatment at the VA Medical Centers in Bedford, 
Massachusetts and Providence, Rhode Island and was diagnosed 
with posttraumatic stress disorder (PTSD) in response to his 
assertions of nightmares and flashbacks from alleged combat 
service in Iraq.  He also asserts that due to his "combat-
induced" PTSD he did not understand the difference between 
and honorable and an "other than honorable discharge" at 
the time he accepted a discharge under dishonorable 
conditions in order to escape trial by court-martial.  

In light of the foregoing, the Board finds that the 
appellant's claims file should be reviewed by a VA 
psychiatric examiner for the purposes of obtaining an opinion 
as to whether or not the appellant was insane, as that term 
is applied in VA regulations (noted above), when he went AWOL 
in June 2005.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2009); see Chotta v. Peake, 22 Vet. 
App. 80, 86 (2008) (a retrospective medical evaluation may be 
necessary in certain instances).  

Additionally, the appellant indicated during his personal 
hearing with the undersigned that he was seeking to have the 
characterization of his discharge upgraded; upon Remand, the 
RO should determine whether the appellant's discharge has in 
fact been upgraded.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2009).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Department 
of Defense to determine the appellant's 
current discharge status, and whether it 
has been upgraded.  

2.  The RO should then forward the claims 
file to a VA psychiatric examiner for an 
opinion as to the appellant's sanity at 
the time he committed the acts that lead 
to his discharge from service (going AWOL 
during his period of active service).  

It is imperative that the examiner review 
the evidence in the claims file, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

The examiner should determine whether it 
is at least as likely as not (50 percent 
probability or more) that the appellant 
was insane, as that term is applied in VA 
regulations (noted above), when he went 
AWOL during his period of active service.  

To the extent practicable, the examiner 
should identify what specific psychiatric 
disability, if any, was present at the 
time the appellant went AWOL.  The 
examiner should set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  A complete rationale should be 
given for all opinions and should be 
based on examination findings, historical 
records, and medical principles.  

If deemed necessary by the psychiatric 
examiner, the appellant should be 
afforded a VA examination in order to 
resolve these questions.  

3.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  

If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the RO should 
furnish to the appellant and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate consideration.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


